299 F.2d 576
Librado SEDA ALVAREZ, Defendant, Appellant,v.The PEOPLE OF PUERTO RICO, Appellee.
No. 5900.
United States Court of Appeals First Circuit.
March 1, 1962.

Appeal from the Supreme Court of Puerto Rico.
Melvin S. Louison, Taunton, Mass., for appellant.
Horge Segarra Olivero, Asst. Sol.  Gen., with whom J. B. Fernandez Badillo, Sol.  Gen., San Juan, P.R., was on brief, for appellee.
Before WOODBURY, Chief Judge, and ALDRICH and GANEY,1 Circuit judges.
PER CURIAM.


1
This is an appeal from a judgment of the Supreme Court of Puerto Rico affirming a judgment of sentence entered by the Superior Court of Puerto Rico, Mayaguez Part.  It presents no substantial question of violation of constitutional right or serious question of interpretation of local law.


2
Judgment will be entered affirming the judgment of the Supreme Court of Puerto Rico.



1
 By special assignment